Exhibit 10.12

 

AKERNA CORP.

2019 EQUITY INCENTIVE PLAN

 

Option Grant Certificate

 

This Grant Certificate evidences the grant of an option covering the specific
number of shares of stock set forth below to the individual whose name appears
below (the “Participant”) pursuant to the provisions of the Akerna Corp. 2019
Equity Incentive Plan (the “Plan”) and on the following express terms and
conditions (capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Plan):

 

1.Name of Participant:

 

2.Number of Shares of Stock:

 

3.Exercise Price per Share:

 

4.Date of Grant of this Option:

 

5.Type of Grant:

 

☐Incentive Stock Option ☐ Non-qualified Stock Option

 

6.Vesting:

 

7.Change in Control:

 

8.Termination of Option:

 

9.Payment: By one or a combination of the following items:

 

☒By cash or check

 

☒By bank draft or money order payable to the Company

 

☒Pursuant to a Regulation T Program if the Shares are publicly traded

 

☒By delivery of already-owned shares if the Shares are publicly traded

 

☒If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject.

 



 

 

 

The Participant hereby acknowledges receipt of a copy of the Plan as presently
in effect. The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and this option is subject to these terms and
provisions in all respects. At any time when the Participant wishes to exercise
this option, in whole or in part, the Participant shall submit to the Company a
written notice of exercise in the form attached as Exhibit A hereto, specifying
the exercise date and the number of Shares to be exercised. Upon exercise, the
Participant shall remit to the Company the exercise price in cash or in such
other form as permitted under the Plan and this Option Grant Certificate, plus
an amount sufficient to satisfy the required withholding tax obligation of the
Company, if any, which arises in connection with such exercise.

 

AKERNA CORP.         By:                              [NAME/TITLE]
                  Dated  

 

Agreed to and Accepted by:           [Name of Participant]
                  Dated

 

 

 

 

NOTICE OF EXERCISE

2019 EQUITY INCENTIVE PLAN

 

Akerna Corp.          

10124 Foxhurst Court,

Orlando, Florida 32836

Date of Exercise: 

 

Ladies and Gentlemen:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one)       Incentive ☐       Nonstatutory ☐ Stock Option
dated:                 Number of shares as to which option is exercised:        
        Shares to be issued in name of:                 Total exercise price:  
$__________________             Cash payment delivered herewith:  
$__________________             Regulation T Program (cashless exercise):  
$__________________             Value of __________ shares of Akerna Corp.,
common stock pursuant to net exercise   $__________________            

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2019 Equity Incentive Plan, (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the date of grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.

 

  Very truly yours,        

 

 

 



 

